I concur in the result. I arrive at the same result on a different basis. The situation is one where the plaintiff innocently failed to bill the defendant for the full amount for which defendant was liable under its contract. Defendant innocently accepted the billing as correct. One who fails to bill for the full charge by error may afterward bill for the difference, even if the failure is due to negligence, be it not too great. If the debtor assumes the bill to be correct and acts on that assumption to his injury, where he shows that acting on the assumption was reasonable, he may offset against the claim for the balance due, the damages he has suffered as a natural and proximate result of acting on the assumption. This I think is not on the principle of estoppel but on the principle that where both are innocent, he whose actions have caused the other to act to his detriment must suffer the loss caused to the other.Anfenson v. Banks, 180 Iowa 1066, 163 N.W. 608, 617, L.R.A. 1918D, 482. I doubt whether estoppel is applicable because plaintiff did nothing with the intent, real or apparent, of inducing a change in the position of the defendant. Malloy v.City of Chicago, 369 Ill. 97, 15 N.E.2d 861; Brant v.Virginia Coal  Iron Co., 93 U.S. 326, 335, 23 L. Ed. 927; 10 R.C.L. Sec. 23 at p. 695; 21 C.J. Section 122 at p. 1119; Bigelow on Estoppel, 6th Ed., p. 774.
Borough of Vineland v. Fowler Waste Mfg. Co., 86 N.J.L. 342,90 A. 1054, 1055, L.R.A. 1915B, 711, is a "pat" case. In this case the seller's employee failed to multiply the meter face reading by ten and, consequently, for two years bills for only one-tenth of the electric current consumed were sent to the buyer. These bills were paid, but the seller later billed the buyer for the other nine-tenths. The buyer pleaded equitable estoppel because buyer used the amounts paid, in computing its overhead expense to arrive at the cost of production *Page 169 
and to fix the selling price for its goods. Buyer alleged that to allow seller to recover the nine-tenths would subject buyer to a loss incident to the change in production cost which change was the result of a mistake for which it was in no way accountable. The court held:
That a "party may not in good conscience urge, in order to defeat another's just rights, that he was misled by the other's error, when in fact the error complained of was not intended forhim to rely and act upon, and the real facts were equally or sufficiently open for his convenient ascertainment, but he has chosen not to take the trouble to observe them. * * *
"Where, as here, the only purpose of the representation contained in the erroneous bills and receipts was to demand and acknowledge payment of a debt, it seems difficult to see just how it is to operate as an estoppel in the manner claimed (Kuhl v.Jersey City, 23 N.J. Eq. 84)." (Italics added.)
See, Allegheny County Light Co. v. Thomas, 31 Pa. Super. 102;Union Electric Light  P. Co. v. Surgical Supply Co.,122 Mo. App. 631, 99 S.W. 804. But see Royal Electric Co. v.Davis, Rap. Jud. Quebec 9 B.R. 445.
Therefore, defendant, in order to offset his damage due to the other's mistake, must set them up not as estoppel but as a counterclaim.
In this case, defendant set up one counterclaim for allowance of the five per cent discount which the Utah Power  Light Company gave the plaintiff. It was allowed by the court. He set up another counterclaim for loss of rentals to a sublessee. This was disallowed because the court found that it did not appear that he suffered any such loss as the proximate and natural consequence of the plaintiff's mistake. No counterclaim for increased State and Federal income taxes which were paid by reason of a supposed greater net income was pleaded, except by way of estoppel; nor was any counterclaim set up showing loss by reason of payment of increased bonuses to workmen due to supposed greater net profits than were actually earned. It would seem that had there been the increase in taxes paid because of the mistake, *Page 170 
the amount of such increase might have been mathematically determined. Perhaps, also, some direct relationship between the bonuses and the apparent net income might have been computed and proved. But since no counterclaims were set up for affirmative judgment for those items, and they were pleaded only to avoid the claim of plaintiff, and called estoppel, no proof on these points could be introduced.
Because I think this whole case rests on the principle that he who innocently fails to bill another for the proper amount can, unless there is gross negligence, bill for the remainder, subject to the debtor's right to show that his position has been changed by reasonable reliance on the correctness of the bill regardless of any intrusion of the principle of estoppel, I also think it unnecessary to discuss the question of the duty of either party to this transaction as regards checking the meter or the binding effect of the failure of the representative of either correctly to read or disclose the true method of making readings.
For the above reasons I think the court's findings and judgment correct and for those reasons I concur in the affirmance of the judgment.